 



Exhibit 10.1
AMENDMENT NO. 2 TO AGREEMENT AND PLAN OF MERGER
     THIS AMENDMENT NO. 2 TO AGREEMENT AND PLAN OF MERGER (“Amendment”) is made
as of August 2, 2006 among GREAT AMERICAN FINANCIAL RESOURCES, INC., a Delaware
corporation (“Parent”), PROJECT GARDEN ACQUISITION INC., a Delaware corporation
(“Acquisition Sub”), and CERES GROUP, INC., a Delaware corporation (the
“Company”).
R E C I T A L S:
     WHEREAS, Parent, Acquisition Sub and the Company are parties to the
Agreement and Plan of Merger dated as of May 1, 2006 and amended as of May 12,
2006 (the “Merger Agreement”); and,
     WHEREAS, the parties hereto desire to amend Section 2.2 of the Merger
Agreement in certain respects, all on the terms and conditions hereinafter set
forth;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements contained hereinafter, the parties hereto do hereby agree as
follows:
     1. Amendment to Section 2.2 of the Merger Agreement. Section 2.2 of the
Merger Agreement is hereby amended in its entirety to read as follows:

    “At the Effective Time, the Certificate of Incorporation of the Surviving
Corporation shall be amended and restated in its entirety to read as the
Certificate of Incorporation of Acquisition Sub (the “Acquisition Sub
Certificate of Incorporation”), until thereafter changed or amended as provided
therein or by Applicable Law, except that Article I thereof shall be amended to
read as follows: ‘The name of the corporation is CERES GROUP, INC. (the
“Corporation”).’; Article IV thereof shall be amended to read as follows: ‘The
total number of shares of stock which the Corporation shall have authority to
issue is Fifty Million (50,000,000) and all of such shares shall be of the par
value of $.01 per share.’; and an Article VI thereof relating to indemnification
and limitation of liability of directors shall be added to so that the
Certificate of Incorporation of the Surviving Corporation shall be in the form
attached hereto as Exhibit A.

     2. Miscellaneous. Except as expressly amended by this Amendment, the Merger
Agreement shall remain in full force and effect as originally executed and
delivered by the parties. Sections 8.4 through 8.10 and Section 8.12 of the
Merger Agreement are hereby incorporated by reference in this Amendment, with
“Amendment” to be inserted for “Agreement” in each instance.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have set their respective hands as
of the date and year first above written.

                GREAT AMERICAN FINANCIAL RESOURCES, INC.
 
       
 
       
 
  By:   /s/ Mark F. Muething
 
       
 
      Name: Mark F. Muething
 
      Title: Executive Vice President
 
       
 
       
 
            PROJECT GARDEN ACQUISITION INC.
 
       
 
       
 
  By:   /s/ Mark F. Muething
 
       
 
      Name: Mark F. Muething
 
      Title: President
 
       
 
       
 
            CERES GROUP, INC.
 
       
 
       
 
  By:   /s/ Thomas J. Kilian
 
       
 
      Name: Thomas J. Kilian
 
      Title: President and Chief Executive Officer

 



--------------------------------------------------------------------------------



 



Exhibit A
AMENDED AND RESTATED
CERTIFICATE OF INCORPORATION
OF
CERES GROUP, INC.
*****
     The Certificate of Incorporation of Ceres Group, Inc. was originally filed
on October 22, 1998, file number 2953971. This Amended and Restated Certificate
of Incorporation is being filed pursuant to Sections 245 and 242 of the General
Corporation Law of the State of Delaware.

  I.   The name of the corporation is CERES GROUP, INC. (the “Corporation”).

  II.   The address of its registered office in the State of Delaware is
Corporation Trust Center, 1209 Orange Street, in the City of Wilmington, County
of New Castle. The name of its registered agent at such address is The
Corporation Trust Company.

  III.   The nature of the business or purposes to be conducted or promoted by
the Corporation is to engage in any lawful act or activity for which
corporations may be organized under the General Corporation Law of Delaware.

  IV.   The total number of shares of stock which the Corporation shall have
authority to issue is Fifty Million (50,000,000) and all of such shares shall be
of the par value of $.01 per share.

  V.   The Board of Directors is authorized to make, alter or repeal the by-laws
of the Corporation. Election of directors need not be by written ballot.

  VI.   Indemnification Rights and Limitation of Director Liability.

          (a) Indemnification Rights. (1) To the maximum extent permitted under
the Delaware General Corporation Law, the Corporation shall indemnify any person
who was or is a party or is threatened to be made a party to any threatened,
pending or completed action, suit or proceeding, whether civil, criminal,
administrative or investigative (other than an action by or in the right of the
Corporation) by reason of the fact that such person is or was a director,
officer or employee of the Corporation, or is or was serving at the request of
the Corporation as a director, officer or employee of another corporation,
partnership, joint venture, trust or other enterprise, against expenses
(including attorneys’ fees), judgments, fines and amounts paid in settlement
actually and reasonably incurred by such person in connection with such action,
suit or proceeding.
     (2) To the maximum extent permitted under the Delaware General Corporation
Law, the Corporation shall indemnify any person who was or is a party or is
threatened to be made a party

 



--------------------------------------------------------------------------------



 



to any threatened, pending or completed action or suit by or in the right of the
Corporation to procure a judgment in its favor by reason of the fact that such
person is or was a director, officer or employee of the Corporation, or is or
was serving at the request of the Corporation as a director, officer or employee
of another corporation, partnership, joint venture, trust or other enterprise,
against expenses (including attorneys’ fees) actually and reasonably incurred by
such person in connection with the defense or settlement of such action or suit.
          (b) Advancement of Expenses. (1) To the maximum extent permitted under
the Delaware General Corporation Law, the Corporation shall pay all expenses
(including attorneys’ fees) actually and reasonably incurred by any person by
reason of the fact that such person is or was a director of the Corporation in
defending any civil, criminal, administrative or investigative action, suit or
proceeding in advance of the final disposition of such action, suit or
proceeding upon receipt of an undertaking by or on behalf of such person to
repay such amount if it is ultimately determined that he is not entitled to be
indemnified by the Corporation as authorized by the Delaware General Corporation
Law.
     (2) To the maximum extent permitted under the Delaware General Corporation
Law, the Corporation shall pay all expenses (including attorneys’ fees) actually
and reasonably incurred by any person by reason of the fact that such person is
or was an officer of the Corporation in defending any civil, criminal,
administrative or investigative action, suit or proceeding (other than an action
by the Corporation on its own behalf, it being understood that such an action
does not include any derivative suit instituted by a stockholder of the
Corporation) in advance of the final disposition of such action, suit or
proceeding upon receipt of an undertaking by or on behalf of such person to
repay such amount if it is ultimately determined that he is not entitled to be
indemnified by the Corporation as authorized by the Delaware General Corporation
Law.
          (c) Limitation on Liability of Directors. To the maximum extent
permitted under the Delaware General Corporation Law, a director of the
Corporation shall not be liable to the Corporation or its stockholders for
monetary damages for the breach of his or her fiduciary duty as a director.
          (d) Nonexclusivity and Benefit. The indemnification rights granted
pursuant to this Article VI shall not be exclusive of other indemnification
rights, if any, granted to such person and shall inure to the benefit of the
heirs and legal representatives of such person.
          (e) Effect of Repeal, Amendment or Termination. To the maximum extent
permitted under the Delaware General Corporation Law, no repeal of or
restrictive amendment of this Article VI and no repeal, restrictive amendment or
termination of effectiveness of any law authorizing this Article VI shall apply
to or affect adversely any right or protection of any director, officer or
employee of the Corporation, for or with respect to any acts or omissions of
such person occurring prior to such repeal, amendment or termination of
effectiveness.
* * * * *

